Exhibit 10.1




GUARANTY SUPPLEMENT
November 30, 2016
Bank of America, N.A., as Administrative Agent
Attn: Robert J. Rittelmeyer
555 California Street, 4th Floor
Mail Code CA5-705-04-09
San Francisco, California 94104


Amended and Restated Credit Agreement dated as of April 1, 2016 among
Vista Outdoor Inc., a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent
and
the Arrangers
Ladies and Gentlemen:
Reference is made to the above-captioned Credit Agreement and to the Guaranty
referred to therein (such Guaranty, as in effect on the date hereof and as it
may hereafter be amended, amended and restated, supplemented or otherwise
modified from time to time, together with this Guaranty Supplement, being the
“Guaranty”). The capitalized terms defined in the Guaranty or, if not defined in
the Guaranty, in the Credit Agreement and not otherwise defined herein are used
herein as therein defined.
Section 1.Guaranty; Limitation of Liability. (a) Each of the undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premium,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
under this Guaranty Supplement, the Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, each of the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Secured Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
(b)    Each of the undersigned, and by its acceptance of this Guaranty
Supplement, the Administrative Agent and each other Secured Party, hereby
confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the Obligations of each of the undersigned
hereunder and thereunder not constitute a fraudulent transfer or conveyance for




--------------------------------------------------------------------------------

2


purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Supplement, the Guaranty and the Obligations
of each of the undersigned hereunder and thereunder. To effectuate the foregoing
intention, the Administrative Agent, the other Secured Parties and each of the
undersigned hereby irrevocably agree that the Obligations of each of the
undersigned under this Guaranty Supplement and the Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of each of the
undersigned under this Guaranty Supplement and the Guaranty not constituting a
fraudulent transfer or conveyance.
(c)    Each of the undersigned hereby unconditionally and irrevocably agrees
that if any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty or any other guaranty by such Guarantor, the
applicable undersigned will contribute, to the maximum extent permitted by
applicable law, such amounts to each other Guarantor and each other guarantor so
as to maximize the aggregate amount paid to the Secured Parties under or in
respect of the Loan Documents.
(d)    To the extent that any Guarantor shall make a payment under this Guaranty
of all or any of the Guaranteed Obligations (a “Guarantor Payment”) which,
taking into account all other Guarantor Payments then previously or concurrently
made by the other Guarantors, exceeds the amount which such Guarantor would
otherwise have paid if each Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion that such
Guarantor’s “Allocable Amount” (as defined below) (in effect immediately prior
to such Guarantor Payment) bore to the aggregate Allocable Amounts of all
Guarantors in effect immediately prior to the making of such Guarantor Payment,
then, subject to Section 4 of the Guaranty such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each of the other Guarantors for the amount of such excess, pro rata in
accordance with their respective Allocable Amounts in effect immediately prior
to such Guarantor Payment. As of any date of determination, the “Allocable
Amount” of any Guarantor shall be equal to the maximum amount of the claim which
could then be recovered from such Guarantor under this Guaranty after giving
effect to Section 1(b) hereof. This Section 1(d) is intended only to define the
relative rights of Guarantors and nothing set forth in this Section 1(d) is
intended to or shall impair the obligations of Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.
Section 2.    Obligations Under the Guaranty. Each of the undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder. Each of the undersigned further agrees, as of the date
first above written, that each reference in the Guaranty to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to each of the
undersigned, and each reference in any other Loan Document to a “Guarantor” or a
“Loan Party” shall also mean and be a reference to each of the undersigned.
Section 3.    Representations and Warranties. Each of the undersigned hereby
makes each representation and warranty set forth in Section 6 of the Guaranty to
the same extent as each other Guarantor.




--------------------------------------------------------------------------------

3


Section 4.    Delivery by Facsimile. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by facsimile or other electronic
transmission shall be effective as delivery of an original executed counterpart
of this Guaranty Supplement.
Section 5.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.. (a) This
Guaranty and any claims, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Guaranty and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.
(b)    Each of the undersigned hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party, or for recognition or enforcement of any
judgment, and each of the undersigned hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. Each of the undersigned agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Guaranty or any other Loan Document shall affect any right
that the Administrative Agent, any Lender or the L/C Issuer may otherwise have
to bring any action or proceeding relating to this Guaranty Supplement or any
other Loan Document against any Guarantor or any of their respective properties
in the courts of any jurisdiction.
(c)    Each of the undersigned irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)    EACH OF THE UNDERSIGNED IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY (OR THE TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[Signature page to follow]




--------------------------------------------------------------------------------








Very truly yours,
Bell Sports Corp.
Bell Sports, Inc.
Bell China Investments, Inc.
Bell Racing Company
Easton Sports Asia, Inc.
C Preme Limited LLC





By:
/s/ Stephen M. Nolan
Name: Stephen M. Nolan
Title: Chief Financial Officer



Address for notices:
262 N University Drive
Farmington, UT 84025








